  Case: 1:18-cv-07686 Document #: 432 Filed: 03/13/20 Page 1 of 3 PageID #:4576




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION


In re: Lion Air Flight JT 610 Crash              Consolidated Case No.:
                                                 1:18-cv-07686

                                                 Original Case No.
                                                 1:19-cv-02774

                                                 Honorable Thomas M. Durkin


      AMENDED MOTION FOR LEAVE TO FILE PLAINTIFFS’ FIRST

                           AMENDED COMPLAINT

                               Relief Requested

      1.    Plaintiffs, by and through the Herrmann Law Group, hereby

request the Court for the entry of an Order for leave to file their First Amended

Complaint, attached as Exhibit A.

                              Statement of Facts

      2.    This action results from the Lion Airlines JT 610 crash that

occurred on October 29, 2018.

      3.    Herrmann Law Group filed on behalf of 24 victim families on April

24, 2019.

      4.    Herrmann Law Group has reached settlement with Boeing on 22

of the 24 original cases. Two of the cases remain unsettled.




                                          1
  Case: 1:18-cv-07686 Document #: 432 Filed: 03/13/20 Page 2 of 3 PageID #:4577




      5.     Of the original 24 cases, 17 of the 22 settlements have been

reviewed and approved by this court. Plaintiff’s counsel will file the appropriate

dismissal paperwork for the remaining 5 unapproved settlements.

      6.     Herrmann Law Group has reached a tentative settlement with

Boeing for an additional 16 victim families. Per Boeing’s request, Herrmann

Law Group will file a new complaint in order to seek court approval for the

settlements.

      7.     Herrmann Law Group represents an additional 2 victims’ families

that are unsettled and were not previously filed. These 2 families will be added

into the amended complaint to be filed in this case number 1:19-cv-02774.

      8.     Boeing has requested, and these plaintiffs agree, that all settled

cases be named in a new lawsuit in order to secure approval of all minors’

claims and to secure court ordered dismissals with prejudice on all claims.

      9.     However, Boeing has agreed to file a written consent to the filing

of this revised First Amended Complaint. A copy of their written consent shall

be filed shortly.

                                      Law

      10.    F.R.C.P. (a)(2) states that “In all other cases, a party may amend

its pleading only with the opposing party's written consent or the court's leave.

The court should freely give leave when justice so requires.” The parties are

diligently working towards resolution of the remaining cases. An amended

complaint will help to effectuate the resolution of remaining victims’ families


                                          2
  Case: 1:18-cv-07686 Document #: 432 Filed: 03/13/20 Page 3 of 3 PageID #:4578




as Court approval of minor settlements is required, and to retain jurisdiction

over any disputes in the settlement process.

                                  Conclusion

     11.     Plaintiffs’ should be granted leave to file their First Amended

Complaint.

  Dated this 13th day of March 2020.

  Lead Trial Counsel:                         Local Counsel:
  HERRMANN LAW GROUP                          CARMEN D. CARUSO LAW FIRM
  Attorneys for Plaintiffs                    Attorneys for Plaintiffs

  ____/S/CHARLES J. HERRMANN_____                 /S/ CARMEN D. CARUSO____
  CHARLES HERRMANN (WA Bar #6173)             Carmen D. Caruso (# 6189462)
  Email: charles@hlg.lawyer                   77 W. Washington St., Ste. 1900
  MARK E. LINDQUIST (WA Bar #25076)           Chicago, Il. 60602
  Email: mark@hlg.lawyer                      Email: cdc@cdcaruso.com
  ANTHONY MARSH (WA Bar #45194)                Voice: (312) 626-1160
  Email: anthony@hlg.lawyer                    Fax: (312) 276-8646
  CRYSTAL LLOYD (WA Bar #46072)
  Email: crystal@hlg.lawyer
  505 5th Ave South, Ste. 330
  Seattle, WA 98104
  Voice: (206) 625-9104
  Fax:     (206) 682-6710




                                          3
